Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hampapur (U.S. Pub. No. 2013/0041705) in view of Elbsat (U.S. Pub. No. 2015/0316907) in further view of Marwali and Shahidehpour, “Coordination of Short-Term and Long-Term Transmission Maintenance Scheduling in a Deregulated System”, IEEE Power Engineering Review, pages 46-48, February 1998 (hereinafter “Marwali”).
Regarding Claim 1, Hampapur discloses a controller for performing model predictive maintenance (MPM) of equipment (Fig. 1, system 100), the controller comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (paragraph [0094]) comprising: 
performing a first model predictive maintenance process to generate a short- term maintenance and replacement schedule comprising a first set of maintenance decisions or replacement decisions for the equipment over a duration of a short-term horizon (Fig. 1, element 160, and Fig. 6, and paragraphs [0056-[0057]); 
performing a second model predictive maintenance process to generate a long-term maintenance and replacement schedule comprising a second set of maintenance decisions or replacement decisions for the equipment over a duration of a long-term horizon (Fig. 1, element 165; paragraph [0064], the long-term maintenance plan is determined based on the calculated health indices of components of the infrastructure; paragraphs [0074] and [0082], health indices are recalculated and stored based on the short-term maintenance plans; and paragraph [0022], the “computing system repeatedly performs determining the constraint, determining the long-term maintenance plan, estimating the cost, determining the first short-term maintenance plan, performing the action, updating the determined constraint, and re-calculating the health index”); 
combining the short-term maintenance and replacement schedule and the long- term maintenance and replacement schedule to generate a combined maintenance and replacement schedule comprising the first set of maintenance decisions or replacement decisions over the duration of the short-term horizon and the second set of -2- 4860-9586-4590Atty. Dkt. No. 19-1028-US (117277-0906)maintenance decisions or replacement decisions over the duration of the long-term horizon (Fig. 5, showing combined maintenance schedule); and
operating the equipment according to operating decisions of at least one of the short-term maintenance and replacement schedule or the long-term maintenance and replacement schedule (paragraphs [0048]-[0051]).  
Hampapur does not specifically teach that the short-term maintenance and replacement schedule is generated at a first resolution; the long-term maintenance and replacement schedule is generated at a second resolution, and that the second resolution lower than the first resolution.  However, Hampapur does teach in Fig. 5 that short and long term plans can have various time horizons and resolutions.  Further, Marwali teaches, on page 46, second column, that a long-term maintenance period of one year is divided into week long intervals (second resolution), and that short term maintenance scheduling is performed on an hourly basis (first resolution).  It would have been obvious to one skilled in the art at the time of the invention to include the first and second resolutions of Marwali in the system of Hampapur, in order to avoid lost sales due to maintenance (see Marwali, page 46, first column, Problem Formulation).
Hampapur does not specifically disclose that the equipment is building equipment.  However, in the related art, Elbsat teaches a building management system for building equipment that can communicate with a maintenance scheduling system (Fig. 4, paragraph [0079]).  It would have been obvious to one skilled in the art at the time of the invention to incorporate the maintenance planning system of Hampapur into a building management system as taught by Elbsat in order to determine maintenance plans that reduce the impact of uncertainty of deterioration status of the infrastructure (i.e., the building equipment) and uses resources more efficiently by planning maintenance ahead (see Hampapur, paragraph 0049]).
Regarding Claim 2, Hampapur, Elbsat, and Marwali teach everything claimed as applied above to Claim 1.  Hampapur further teaches the operations further comprising performing a backward calculation of a long-term model to generate a cost penalty defining a total cost over the long-term horizon, wherein the first model predictive maintenance process is performed based on the cost penalty (paragraphs [0067]-[0068], the short term planning module 160 runs the stochastic optimizer 125 with cost parameters 800 that were determined by the long-term planning module 165).  
Regarding Claim 3, Hampapur, Elbsat, and Marwali teach everything claimed as applied above to Claim 1.  Hampapur further teaches the operations further comprising identifying a degradation state at an end of the short-term horizon based on the first model predictive maintenance process, wherein the second model predictive maintenance process is performed based on the degradation state at the end of the short-term horizon (paragraphs [0061]-[0062], health index indicates degradation state).  
Regarding Claim 4, Hampapur, Elbsat, and Marwali teach everything claimed as applied above to Claim 1.  Hampapur further teaches the operations further comprising concatenating the short-term maintenance and replacement schedule and the long-term maintenance and replacement schedule to generate a final maintenance and replacement schedule that optimizes costs over the short-term horizon and the long-term horizon (Fig. 5, multiple short term plans are combined into long-term plan; cost is optimized for all plans, see paragraph [0068]).  
Regarding Claim 6, Hampapur, Elbsat, and Marwali teach everything claimed as applied above to Claim 1.  Hampapur further teaches wherein the first model predictive maintenance process and the second model predictive maintenance process are based on at least one of: system information describing one or more dynamics of a space of a building; pricing information; a resource demand; weather information maintenance costs, or power models of the building equipment (paragraph [0063], availability of spare parts, labor cost, cost of spare parts, equipment cost, and availability of labor).  
Regarding Claim 7, Hampapur, Elbsat, and Marwali teach everything claimed as applied above to Claim 1.  Hampapur further teaches wherein the first model predictive maintenance process and the second model predictive maintenance process are performed respective of a total degradation of the building equipment, wherein the total degradation comprises: a recoverable degradation that can be recovered by performing maintenance on the building equipment or by replacing the building equipment; and a permanent degradation that can be recovered by replacing the building equipment and cannot be recovered by performing maintenance on the building equipment (maintenance plans are determined based on health indices, which indicate degradation and can include possible repair and replacement intervention actions, see paragraph [0068]).  

Claims 8-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hampapur (U.S. Pub. No. 2013/0041705) in view of Elbsat (U.S. Pub. No. 2015/0316907).
Regarding Claim 8, Hampapur discloses a method for performing model predictive maintenance (MPM) of equipment (system 100 of Fig. 1, which implements the methods of Figs. 2 and 6), comprising:
performing a first model predictive maintenance process to generate a short- term maintenance and replacement schedule for the equipment over a duration of a short-term horizon and a predicted degradation state of the building equipment at an end of the short-term horizon, the predicted degradation state predicted to result from the short-term maintenance and replacement schedule (Fig. 1, element 160, and Fig. 6, and paragraphs [0056]-[0057]; paragraphs [0061]-[0062], health index indicates degradation state; see also Fig. 7 and paragraphs [0069]-[0071], health indices are calculated based on intervention actions associated with different scenarios, i.e., maintenance plans, and simulation of implementing each possible maintenance plan is performed to evaluate potential improvement to health indices, i.e., determine a state predicted to result from various maintenance plans);  
using the predicted degradation state of the building equipment at the end of the short-term horizon to establish an initial degradation state of the building equipment at a beginning of a long-term horizon following the short-term horizon (Fig. 1, element 165; paragraph [0064], the long-term maintenance plan is determined based on the calculated health indices of components of the infrastructure);
performing a second model predictive maintenance process based on the initial degradation state of the building equipment at the beginning of the long-term horizon to generate a long-term maintenance and replacement schedule for the equipment over a duration of the long-term horizon (Fig. 1, element 165; paragraph [0064], the long-term maintenance plan is determined based on the calculated health indices of components of the infrastructure; paragraphs [0074] and [0082], health indices are recalculated and stored based on the short-term maintenance plans; and paragraph [0022], the “computing system repeatedly performs determining the constraint, determining the long-term maintenance plan, estimating the cost, determining the first short-term maintenance plan, performing the action, updating the determined constraint, and re-calculating the health index”); and
operating the equipment according to operating decisions of at least one of the short-term maintenance and replacement schedule or the long-term maintenance and replacement schedule (paragraphs [0048]-[0051]).  
Hampapur does not specifically disclose that the equipment is building equipment.  However, in the related art, Elbsat teaches a building management system for building equipment that can communicate with a maintenance scheduling system (Fig. 4, paragraph [0079]).  It would have been obvious to one skilled in the art at the time of the invention to incorporate the maintenance planning system of Hampapur into a building management system as taught by Elbsat in order to determine maintenance plans that reduce the impact of uncertainty of deterioration status of the infrastructure (i.e., the building equipment) and uses resources more efficiently by planning maintenance ahead (see Hampapur, paragraph 0049]).
Regarding Claim 9, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches further comprising performing a backward calculation of a long-term model to generate a cost penalty defining a total cost over the long-term horizon, wherein the first model predictive maintenance process is performed based on the cost penalty (paragraphs [0067]-[0068], the short term planning module 160 runs the stochastic optimizer 125 with cost parameters 800 that were determined by the long-term planning module 165).  
Regarding Claim 11, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches further comprising concatenating the short-term maintenance and replacement schedule and the long-term maintenance and replacement schedule to generate a final maintenance and replacement schedule that optimizes costs over the short-term horizon and the long-term horizon (Fig. 5, multiple short term plans are combined into long-term plan; cost is optimized for all plans, see paragraph [0068]).  
Regarding Claim 13, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches wherein the first model predictive maintenance process and the second model predictive maintenance process are based on at least one of: system information describing one or more dynamics of a space of a building; pricing information; a resource demand; weather information maintenance costs, or power models of the building equipment (paragraph [0063], availability of spare parts, labor cost, cost of spare parts, equipment cost, and availability of labor).  
Regarding Claim 14, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches wherein the first model predictive maintenance process and the second model predictive maintenance process are performed respective of a total degradation of the building equipment, wherein the total degradation comprises: a recoverable degradation that can be recovered by performing maintenance on the building equipment or by replacing the building equipment; and a permanent degradation that can be recovered by replacing the building equipment and cannot be recovered by performing maintenance on the building equipment (maintenance plans are determined based on health indices, which indicate degradation and can include possible repair and replacement intervention actions, see paragraph [0068]).  
Regarding Claim 15, Hampapur discloses a model predictive maintenance (MPM) system (system 100 of Fig. 1) for equipment, the system comprising: the equipment (an infrastructure, see paragraph [0046]); and one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors (paragraph [0094]), cause the one or more processors to perform operations comprising: 
performing a first optimization of the first objective function to generate a short- term maintenance and replacement schedule for the equipment over a duration of the short-term horizon (Fig. 1, element 160, and Fig. 6, and paragraphs [0056]-[0057]), the first objective function comprising a penalty based on a predicted degradation state of the building equipment at an end of the short-term horizon, the predicted degradation state predicted to result from the short-term maintenance and replacement schedule (paragraphs [0026], [0030], [0068], and [0075], the optimizers, which are equated to the objective function, use the cost parameters 800, which are equated to the penalty); 
performing a second optimization of a second objective function to generate a long-term maintenance and replacement schedule for the equipment over a duration of a long-term horizon (Fig. 1, element 165; paragraph [0064], the long-term maintenance plan is determined based on the calculated health indices of components of the infrastructure; paragraphs [0074] and [0082], health indices are recalculated and stored based on the short-term maintenance plans; and paragraph [0022], the “computing system repeatedly performs determining the constraint, determining the long-term maintenance plan, estimating the cost, determining the first short-term maintenance plan, performing the action, updating the determined constraint, and re-calculating the health index”); and
operating the equipment according to operating decisions of at least one of the short-term maintenance and replacement schedule or the long-term maintenance and replacement schedule (paragraphs [0048]-[0051]).  
Hampapur does not specifically disclose that the equipment is building equipment that that operates to affect a variable state or condition of a building.  However, in the related art, Elbsat teaches a building management system for building equipment that operates to affect a variable state or condition of a building that can communicate with a maintenance scheduling system (Fig. 4, paragraph [0079]).  It would have been obvious to one skilled in the art at the time of the invention to incorporate the maintenance planning system of Hampapur into a building management system as taught by Elbsat in order to determine maintenance plans that reduce the impact of uncertainty of deterioration status of the infrastructure (i.e., the building equipment) and uses resources more efficiently by planning maintenance ahead (see Hampapur, paragraph 0049]).
Regarding Claim 16, Hampapur teaches everything claimed as applied above to Claim 15.  Hampapur further teaches the operations further comprising performing a backward calculation of a long-term model to generate a cost penalty defining a total cost over the long-term horizon, wherein the first optimization is performed based on the cost penalty (paragraphs [0067]-[0068], the short term planning module 160 runs the stochastic optimizer 125 with cost parameters 800 that were determined by the long-term planning module 165).  
Regarding Claim 17, Hampapur teaches everything claimed as applied above to Claim 15.  Hampapur further teaches the operations further comprising identifying a degradation state at an end of the short-term horizon based on the first optimization, wherein the second optimization is performed based on the degradation state at the end of the short-term horizon (paragraphs [0061]-[0062], health index indicates degradation state).  
Regarding Claim 18, Hampapur teaches everything claimed as applied above to Claim 15.  Hampapur further teaches the operations further comprising concatenating the short-term maintenance and replacement schedule and the long-term maintenance and replacement schedule to generate a final maintenance and replacement schedule that optimizes costs over the short-term horizon and the long-term horizon (Fig. 5, multiple short term plans are combined into long-term plan; cost is optimized for all plans, see paragraph [0068]).  
Regarding Claim 20, Hampapur teaches everything claimed as applied above to Claim 15.  Hampapur further teaches wherein the first optimization and the second optimization are performed respective of a total degradation of the building equipment, wherein the total degradation comprises: a recoverable degradation that can be recovered by performing maintenance on the building equipment or by replacing the building equipment; and a permanent degradation that can be recovered by replacing the building equipment and cannot be recovered by performing maintenance on the building equipment (maintenance plans are determined based on health indices, which indicate degradation and can include possible repair and replacement intervention actions, see paragraph [0068]).  

Response to Arguments
Applicant’s arguments filed 5/9/2022 with respect to claims 1-4 and 6-7 have been considered but are moot because the new ground of rejection that relies on the Marwali reference, which is provided above.
Applicant's arguments regarding independent Claims 8 and 15 have been fully considered but they are not persuasive.
Regarding Claim 8, Applicant argues on page 20 that Hampapur does not disclose the interplay between the generation of the short term maintenance plan and the generation of the long-term maintenance plan by “using the predicted degradation state of the building equipment at the end of the short-term maintenance plan at the end of the short term horizon to establish an initial degradation state of the building equipment at a beginning of a long-term horizon” and “performing a second model predictive maintenance process based on the initial degradation state of the building equipment at the beginning of the long-term horizon”.  The Examiner disagrees.  The health indices of Hampapur indicate a state of the equipment, which includes a degradation state; and short-term and long-term maintenance plans are repeatedly generated based on recalculated health indices throughout Hampapur.  Applicant further argues on pages 20-21 of the Remarks filed on 5/9/2022 that the health indices of Hampapur are not generated or estimated based on the maintenance plans.  The Examiner disagrees.  The health indices are recalculated based on actions, which are associated with maintenance plans, throughout Hampapur (see, for example, paragraphs [0021], [0054], [0069]-[0071], and Fig. 7 of Hampapur).  An updated rejection of Claim 8 is provided above.
Regarding Claim 15, Applicant argues on page 25 of the Remarks filed on 5/9/2022 that costs related to maintenance and/or direct or indirect damage costs are not the same as “a penalty based on a predicted degradation state of the building equipment at an end of the short-term horizon, the predicted degradation state predicted to result from the short-term maintenance and replacement schedule” as is recited in Claim 15.  However, the Examiner disagrees.  Costs related to maintenance and/or direct or indirect damage costs, as are taught in Hampapur, are determined based on the state of the equipment; the state of the equipment would include any degradation of the equipment.  Applicant further argues on page 25 that the stochastic optimization of Hampapur does not include an objective function that includes cost parameters.  Again, the Examiner disagrees.  Hampapur states in paragraphs [0026], [0030], [0068], and [0075] that the optimizers use the cost parameters 800.  An updated rejection of Claim 15 is provided above.

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Lahiri, Sinha, Chowdhury, Chowdhury, and Crossley, “Importance of Strategic Maintenance Management for Indian Utility Industry”, IEEE 2008, teaches integration of short term and long term maintenance planning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863       

/NATALIE HULS/Primary Examiner, Art Unit 2863